Citation Nr: 1309020	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  09-47 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric, to include adjustment disorder with depressed mood and depressive disorder. 


REPRESENTATION

Appellant represented by:	Amy Fochler, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel

INTRODUCTION

The Veteran served on active duty from February 1979 to August 1985.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is remanded to the RO.


REMAND

The evidence of record shows current diagnoses of an adjustment disorder, with depressed mood, and depressive disorder.  Service treatment records are silent for complaint, treatment, or diagnosis of a psychiatric disorder; however, the Veteran has reported a traumatic event in service that he claims caused his psychiatric symptoms.  Specifically, in VA treatment reports and his testimony at a hearing before the Board in December 2012, the Veteran reported that while he was performing guard duty in the vicinity of the demilitarized zone in Korea, a fellow serviceman had his throat cut and was killed.  The Veteran testified that he reported the incident to the guard sergeant.  The Veteran stated at the hearing that he was not able to recall the name of the service member that was killed.  However, an October 2004 VA treatment report shows that he identified the person as "Kenny."  No attempts have been made to verify this event.  Therefore, the Board finds that a remand is warranted so that requests may be made for information corroborating this claimed stressor event from The United States Army and Joint Services Records Research Center (JSRRC) and any other appropriate sources. 

Further, the Veteran's DD Form 214 reflects that he served as an indirect fire infantryman.  However, service in Korea is not currently verified in the evidence of record.  The Veteran testified that he served in Korea for a year and half and that the claimed incident occurred towards the end of his service there.  Accordingly, the Board determines that the Veteran's personnel file  should be added to the claims file for review. 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include VA and non-VA medical records.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his attorney must then be given an opportunity to respond.  

2.  The RO must request the Veteran's personnel file from the National Personnel Records Center and/or other appropriate records depository.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his attorney must then be given an opportunity to respond.

3.  The RO must review the evidence of record and prepare a summary of the claimed stressor from the evidence of record, to include the Veteran's personal statements and his hearing testimony before the Board.  Thereafter, the RO must request a search of records for information corroborating this event from JSRRC to the extent possible within the time frames the Veteran provided.  If the information is insufficient to formulate the request or if no verification is forthcoming, a formal finding to that effect should be made and included in the claims file

4.  If, and only if, the RO determines that the evidence establishes the occurrence of the alleged stressor, the Veteran must be afforded a VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All tests or studies necessary to make this determination, to include psychological testing and evaluation, must be accomplished.  All pertinent symptomatology and findings must be reported in detail. The RO must specify for the examiner the stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered for the purpose of determining whether Veteran was exposed to a stressor in service.  The examiner must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status. Thereafter, based upon review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any psychiatric disorder found is related to the Veteran's military service, or to any incident therein.

All requested opinions provided must include a complete rationale.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

5.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include a denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

6.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

7.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim on appeal.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

